UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7078



DARLENE P. LUMPKIN,

                                               Plaintiff - Appellant,

          versus

WILLIAM TORRES, Doctor,

                                                Defendant - Appellee,

          and

MISS FRYE, Nurse,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-02-792-3)


Submitted:   November 4, 2004              Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darlene P. Lumpkin, Appellant Pro Se. Edward Joseph McNelis, III,
Coreen Antoinette Bromfield, John David McChesney, RAWLS & MCNELIS,
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darlene P. Lumpkin appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Lumpkin v. Torres, No. CA-02-792-3 (E.D. Va. May 28, 2004).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -